Exhibit 10.2

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

CORIUM INTERNATIONAL, INC.

2014 EQUITY INCENTIVE PLAN

GRANT NUMBER:               

 

Unless otherwise defined herein, the terms defined in the Corium International,
Inc. (the “Company”) 2014 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”) and the
attached Award Agreement (Restricted Stock Unit Agreement) (hereinafter “RSU
Agreement”).    You (“you”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached RSU Agreement. 

 

Name:

 

 

 

Address:

 

 

 

Number of RSUs:

 

 

 

Date of Grant:

 

 

 

Vesting Commencement Date:

 

 

 

Expiration Date:

The date on which settlement of all RSUs granted hereunder occurs.  This RSU
expires earlier if your Service terminates earlier, as described in the RSU
Agreement.

 

 

Vesting Schedule:

 

 

 

Additional Terms:

☐  If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference.  No document need be attached as Attachment 1
if the box is not checked.

 

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service.  By accepting this award, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan, this Notice and the RSU Agreement.  By accepting this award of RSUs, you
consent to the electronic delivery and acceptance as further set forth in the
RSU Agreement.

 

 

 

 

 

PARTICIPANT

                 CORIUM INTERNATIONAL, INC.

 

Signature:

 

    

By:

 

 

 

 

 

 

Print Name:

 

 

Its:

 

 

 



1

 

--------------------------------------------------------------------------------

 



RESTRICTED STOCK UNIT AGREEMENT

 

CORIUM INTERNATIONAL, INC.

2014 EQUITY INCENTIVE PLAN

 

You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this RSU Agreement.

 

1. Settlement.  Settlement of RSUs shall be made in the same calendar
year as the applicable date of vesting under the vesting schedule set forth in
the Notice; provided, however, that if the vesting date under the vesting
schedule set forth in the Notice is in December, then settlement of any RSUs
that vest in December shall be within 30 days of vesting.  Settlement of RSUs
shall be in Shares.  Settlement means the delivery to you of the Shares vested
under an RSU. Fractional shares will not be issued.

 

2. No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.

 

3. Dividend Equivalents.  Dividends, if any (whether in cash or Shares), shall
not be credited to you.

 

4. No Transfer.    RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis. 

 

5. Termination.    If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate, without payment of any consideration to
you.  For purposes of this award of RSUs, your Service will be considered
terminated as of the date you are no longer providing Service (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where you are employed or the terms of
your employment or service agreement, if any) and will not be extended by any
notice period mandated under local employment laws.  In case of any dispute as
to whether your termination of Service has occurred, the Committee shall have
sole discretion to determine whether such termination has occurred (including
whether you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.

 

6. Tax Consequences.    You acknowledge that there will be tax consequences upon
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.  

 

7. Withholding Taxes and Stock Withholding.  Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result.  You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.



2

 

--------------------------------------------------------------------------------

 



Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items withholding and payment on account obligations of the Company
and/or the Employer.  In this regard, you authorize the Company and/or the
Employer, and their respective agents, at their discretion, to withhold all
applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or the Employer. With the
Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization and you hereby authorize such sales),
(c) payment by you of an amount equal to the Tax-Related Items directly by cash,
cheque, wire transfer, bank draft or money order payable to the Company, or (d)
any other arrangement approved by the Company; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable;  provided,
however, that if you are a Section 16 officer of the Company under the Exchange
Act, then the Committee (as constituted in accordance with Rule 16b-3 under the
Exchange Act) shall establish the method of withholding from alternatives
(a)-(d) above, and the Committee shall establish the method prior to the taxable
or withholding event.  The Fair Market Value of these Shares, determined as of
the effective date when taxes otherwise would have been withheld in cash, will
be applied as a credit against the Tax-Related Items. 

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.

 

Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or the vesting and settlement of
the RSUs that cannot be satisfied by the means previously described.  You
acknowledge that the Company has no obligation to deliver Shares to you until
you have satisfied the obligations in connection with the Tax-Related Items as
described in this Section.

 

8. Acknowledgement.  The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan. 
You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii) represent
that you have carefully read and are familiar with their provisions, and (iii)
hereby accept the RSUs subject to all of the terms and conditions set forth
herein and those set forth in the Notice. 

 

9. Entire Agreement; Enforcement of Rights.  This RSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this RSU Agreement, nor any waiver of any rights under this RSU Agreement,
shall be effective unless in writing and signed by the parties to this RSU
Agreement.  The failure by either party to enforce any rights under this RSU
Agreement shall not be construed as a waiver of any rights of such party.

 

10. Compliance with Laws and Regulations.    The issuance of Shares will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable.  You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to



3

 

--------------------------------------------------------------------------------

 



seek approval or clearance from any governmental authority for the issuance or
sale of the Shares.  Further, you agree that the Company shall have unilateral
authority to amend the Plan and this RSU Agreement without your consent to the
extent necessary to comply with securities or other laws applicable to issuance
of Shares.  Finally, the Shares issued pursuant to this RSU Agreement shall be
endorsed with appropriate legends, if any, determined by the Company. 

 

11. No Advice Regarding Grant; Imposition of Other Requirements.  The Company is
not providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying Shares.  You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan. The Company reserves the
right to impose other requirements on your participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

12. Governing Law; Severability.  If one or more provisions of this RSU
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this RSU Agreement,
(ii) the balance of this RSU Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this RSU Agreement shall be
enforceable in accordance with its terms.  This RSU Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.  For purposes of litigating any dispute that may arise directly or
indirectly from the Plan, the Notice and this RSU Agreement, the parties hereby
submit and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of San Mateo County, California or the federal courts of the United
States for the Northern District of California and no other courts.

 

13. No Rights as Employee, Director or Consultant.  Nothing in this RSU
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate your Service,
for any reason, with or without Cause.

 

14. Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures.  By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
stockoptions@coriumintl.com.   You further acknowledge that you will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails; similarly, you understand that you must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. You agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company. Also, you understand
that your consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if you have provided
an electronic mail address), at any time by notifying the Company of such
revised or revoked consent by telephone, postal service or electronic mail at
stockoptions@coriumintl.com. Finally, you understand that you are not required
to consent to electronic delivery.

4

 

--------------------------------------------------------------------------------

 



15. Code Section 409A.  For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”).  Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from your separation from service
from the Company or (ii) the date of your death following such a separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral.  To the extent any
payment under this RSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A.  Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

 

16. Award Subject to Company Clawback or Recoupment.  The RSU shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service with the Company that is applicable to executive
officers, Employees, Directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancellation of your RSU (whether vested or unvested) and the
recoupment  of any gains realized with respect to your RSU.

 

BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

5

 

--------------------------------------------------------------------------------